         Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 1 of 28
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           July 02, 2021
                          UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                  §
    IN RE: INTERCONTINENTAL                       §
    TERMINALS COMPANY, LLC                        §        Lead Case No. 4:19-cv-1460
    DEER PARK FIRE LITIGATION                     §
                                                  §

          MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
           Pending before the Court1 is Defendant Intercontinental Terminals Company,

LLC’s (“ITC”) motion for summary judgment regarding claims under the Oil

Pollution Act (“OPA”), ECF No. 395.2 Based on a review of the record and the

argument of counsel, the Court recommends that the motion be granted.

    I.     BACKGROUND

           The essential facts are undisputed. These consolidated cases arise from a

March 17, 2019 fire at Defendant ITC’s Deer Park storage tank facility. As

emergency crews worked to control the fire, various tank products, fire water, and

firefighting foam accumulated in ITC’s secondary containment area. ECF No. 395

1
  The district judge before whom this case is pending referred it for all pretrial purposes pursuant
to 28 U.S.C. § 636. Order, ECF No. 112. Defendant’s motion for summary judgment is appropriate
for report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).
2
  Plaintiffs Castleton Commodities Merchant Trading L.P. and Castleton Commodities Merchant
Asia Co. Pte. Ltd. (“Castleton”), Gunvor USA LLC (“Gunvor”), Rio Energy International, Inc.
(“Rio Energy”), and Texas Aromatics LP (“Texas Aromatics”) filed a response in opposition. ECF
No. 410. Defendant filed a reply. ECF No. 421. The Court entered an order adopting and
incorporating prior motion for summary judgment briefing on OPA claims to additional cases.
ECF No. 855. The Court entered an order joining Plaintiffs United Seafood et al. to ITC’s motion
for summary judgment. ECF No. 868. Exhibit A contains a list of the Plaintiff’s cases to which
this R&R applies.
                                                 1
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 2 of 28




at 3-4; ECF No. 410 at 4. On March 22, 2019, damage to the secondary containment

wall caused it to partially collapse and discharge an estimated 470,000 to 523,000

barrels of a mixture of fire water, firefighting aqueous film forming foams, and the

remaining petrochemical products from the storage tanks into the Tucker Bayou and

onto the Buffalo Bayou, San Jacinto River, and Houston Ship Channel. ECF No. 395

at 4; ECF No. 410 at 4-5. In a Preassessment Screen of the spill, several federal and

state agencies involved with the spill clean-up determined that of the 50 chemicals

released, 17 were hazardous substances on the Consolidated List of Lists under the

Comprehensive Environmental Response, Compensation, and Liability Act

(“CERCLA”) and 5 were on the OPA’s List of Petroleum and Non-Petroleum Oils.

ECF No. 395 at 4; ECF No. 410 at 5.

      Given the presence of both hazardous substances and oil in the spill, the

United States Environmental Protection Agency (“EPA”) initially opened a

“CERCLA fund” account and the United States Coast Guard (“USCG”) opened an

account with the Oil Spill Liability Trust Fund (“OSLTF”) administered under the

OPA. Memorandum from William Grawe, Director, NPFC, to Maarten Overbeek,

NPFC, Fin. Mgmt. (Dec. 3, 2020). However, after subsequent sampling of the

discharge by the Texas Commission on Environmental Quality (“TCEQ”) confirmed

that the spill was oil mixed with hazardous substances, the EPA and USCG

determined that the spill was a CERCLA incident. Id. The USCG closed the OSLTF


                                         2
    Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 3 of 28




account and transferred response costs to form a unilateral CERCLA account. Id.

Compare ECF No. 395 at 4-5 (describing timeline of remediation effort), with ECF

No. 410 at 18 (noting that EPA elected to pursue cleanup under CERCLA rather

than OPA).

       Plaintiffs are commodities merchants, traders and marketing companies who

allege economic losses suffered due to interruptions in their business activities

caused by closures of the Houston Ship Channel. ECF No. 1, Case No. 4:20-cv-1387

(Plaintiff Texas Aromatics’ original petition); ECF No. 1, Case No. 4:20-cv-1843

(Plaintiff Rio Energy’s original petition); ECF No. 1, Case No. 4:20-cv-1867

(Plaintiff Gunvor’s original petition); ECF No. 1, Case No. 4:20-cv-1930 (Plaintiff

Castleton’s original petition). Between June and August of 2019, Plaintiffs sent

demand letters to ITC claiming OPA damages, which ITC denied in October 2019.

ECF No. 395 at 6-7. Plaintiffs filed suits against ITC, asserting claims for: (1)

monetary damages under the OPA and (2) declaratory relief that (a) the OPA applies;

(b) ITC is a “Responsible Party” thereunder; (c) and the economic loss rule does not

apply. Id. at 7.

       Defendant filed the instant motion, which seeks to dismiss all of Plaintiffs’

OPA claims. ECF. 395 at 25. Defendant argues that the OPA does not apply as a

matter of law to the spill because it contains a mixture of both oil and CERCLA-

regulated hazardous substances and is thus covered exclusively under CERCLA, and


                                         3
      Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 4 of 28




not the OPA. Defendant further argues that the USCG’s decision not to designate

ITC as a “responsible party” under the OPA bars Plaintiffs’ private right of action

because the designation of a “responsible party” is a condition precedent to allowing

private damage claims. ECF No. 395 at 2.

        Plaintiffs oppose the motion, arguing that ITC’s interpretation of the OPA is

without merit. Plaintiffs argue that ITC is strictly liable under the OPA for economic

damages claims resulting from closure of the Houston Ship Channel. Plaintiffs assert

that violation of CERCLA is not a defense to OPA liability and both CERCLA and

the OPA can apply to a mixed spill of oil and CERCLA-regulated hazardous

substances. ECF No. 410 at 2-3. Plaintiffs further argue that designation in the OPA

is optional, and that the language only applies to designation of a “source,” not of a

“responsible party,” where there is no dispute that ITC was the “source” of the

discharge. ECF No. 410 at 3. Lastly, Plaintiffs argue that deference to agency

interpretations and guidance are inappropriate or inapplicable in this case. ECF No.

410 at 4.

II.     LEGAL STANDARD FOR SUMMARY JUDGMENT

        Summary judgment is authorized if the movant establishes that there is no

genuine dispute about any material fact and the law entities it to judgment. Fed. R.

Civ. P. 56(a). A fact is “material” if its resolution “might affect the outcome of the

suit under the governing law.” Parrish v. Premier Directional Drilling, L.P., 917


                                          4
    Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 5 of 28




F.3d 369, 378 (5th Cir. 2019) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986)). Disputes about material facts are “genuine” “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Brackeen

v. Haaland, 994 F.3d 249, 290 (5th Cir. 2021) (quoting Anderson, 477 U.S. at 248)).

      The movant has the “initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of [the record] which it believes

demonstrate the absence of a genuine issue of material fact.” Nola Spice Design,

L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir. 2015) (alteration in

original) (quoting Equal Emp’t Opportunity Comm’n v. LHC Grp., Inc., 773 F.3d

688, 694 (5th Cir. 2014)). If the movant meets its burden, the non-movant must “go

beyond the pleadings and . . . designate specific facts showing that there is a genuine

issue for trial.” Id. (quoting LHC Grp., Inc., 773 F.3d at 694).

      In reviewing the evidence, the Court may “not make credibility

determinations or weigh the evidence.” Wells v. Minnesota Life Ins. Co., 885 F.3d

885, 889 (5th Cir. 2018) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 150 (2000)). “The evidence of the non-movant is to be believed, with all

justifiable inferences drawn in his favor.” Darden v. City of Fort Worth, 880 F.3d

722, 727 (5th Cir. 2018) (quoting Liberty Lobby, 477 U.S. at 255). However, the

non-movant’s burden is not satisfied with “‘some metaphysical doubt as to the

material facts,’ by ‘conclusory allegations,’ by ‘unsubstantiated assertions,’ or by


                                          5
       Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 6 of 28




only a ‘scintilla’ of evidence.” Salazar-Limon v. City of Houston, 826 F.3d 272, 277

(5th Cir. 2016) (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994)). The Court may also not, “‘in the absence of any proof, assume that the

nonmoving party could or would prove the necessary facts’ to survive summary

judgment.” Id. (quoting Little, 37 F.3d at 1075).

III.     DISCUSSION

   A. The Oil Pollution Act of 1990

         In the wake of the Exxon Valdez oil spill, Congress passed the Oil Pollution

Act of 1990 (codified at 33 U.S.C. §§ 2701-2762) “to streamline federal law so as

to provide quick and efficient cleanup of oil spills, compensate victims of such spills,

and internalize the costs of spills within the petroleum industry.” Rice v. Harken

Expl. Co., 250 F.3d 264, 266 (5th Cir. 2001) (citing S. REP. NO. 101-94). Pursuant

to an Executive Order, the USCG administers the OPA. Exec. Order No. 12,777, 56

Fed. Reg. 54,757 (Oct. 18, 1991). The OPA provides that:

         Notwithstanding any other provision or rule of law, and subject to the

         provisions of this Act, each responsible party for a vessel or a facility from

         which oil is discharged, or which poses the substantial threat of a discharge of

         oil, into or upon the navigable waters or adjoining shorelines or the exclusive

         economic zone is liable for the removal costs and damages specified in

         subsection (b) of this section that result from such incident.


                                             6
    Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 7 of 28




   33 U.S.C. § 2702(a).

      The OPA defines an “incident” as “any occurrence or series of occurrences

having the same origin, involving one or more vessels, facilities or any combination

thereof, resulting in the discharge or substantial threat of discharge of oil[.]” 33

U.S.C. §2701(14). A “responsible party” in the case of an onshore facility is “any

person owning or operating the facility, except a Federal agency, State, municipality,

commission, or political subdivision of a State, or any interstate body, that as the

owner transfers possession and right to use the property to another person by lease,

assignment, or permit.” 33 U.S.C. § 2701(32)(B).

      A “responsible party” is “strictly liable for cleanup costs and damages and

first in line to pay any claims for removal costs or damages that may arise under the

OPA.” United States v. Am. Commercial Lines, L.L.C., 759 F.3d 420, 422 n.2 (5th

Cir. 2014); see also 33 U.S.C. § 2702(a). However, a “responsible party” has three

absolute defenses, which must be established by a preponderance of the evidence:

(1) an act of God; (2) an act of war; or (3) an act or omission of a third party, with

certain exceptions. See 33 U.S.C. § 2703(a).

      Relevant to this matter, under the OPA, a “responsible party” may be liable

for, among other things, economic losses suffered by individual claimants. The OPA

provides that claimants may recover against a “responsible party” “damages equal

to the loss of profits or impairment of earning capacity due to the injury, destruction,


                                           7
    Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 8 of 28




or loss of real property, personal property, or natural resources[.]” 33 U.S.C.

§ 2702(b)(2)(E). However, to receive recovery, claimants must follow the OPA’s

presentment requirement. Under the present requirement, claimants must present a

claim to a “responsible party” and wait the shorter of 90 days or until the

“responsible party” denies all liability before filing suit in court for damages. See 33

U.S.C. § 2713. The purpose of the presentment requirement is to “promote

settlement and thereby reduce litigation and streamline claims processes.” Nguyen

v. Am. Commercial Lines, L.L.C., Nos. 11-1799, 11-2705, 2014 WL 3587490, at *3

(E.D. La. July 17, 2014).

      The OPA also created the OSLTF, which the Director of USCG’s National

Pollution Center manages. In addition, the OPA established a claims process under

which claimants may in some instances submit OPA claims to the OSLTF in lieu of

filing suit in court. See 33 U.S.C. §§ 2701(11); 2713(b). If a claimant accepts

payment from the OSLTF, the government is then “subrogated” to the claimant’s

rights under the OPA and may later assert those rights in litigation against a

“responsible party” and thereby recoup any payments on those claims. See 33 U.S.C.

§ 2715.




                                           8
    Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 9 of 28




    B. The Oil Pollution Act does not apply in this matter because CERCLA
       more appropriately covered the spill in the Houston Ship Channel
       containing both oil and CERCLA-regulated hazardous substances.

       To prevail on summary judgment, Defendant must establish that “there is no

genuine issue as to any material fact and [it] is entitled to judgment as a matter of

law.” Klocke v. Watson, 936 F.3d 240, 246 (5th Cir. 2019) (quoting Fed. R. Civ. P.

56(a)). In pertinent part, the OPA imposes liability on “each responsible party for a

vessel or a facility from which oil is discharged, or which poses the substantial threat

of a discharge of oil[.]” 33 U.S.C. § 2702(a). To prevail on their claims against

Defendant, Plaintiffs must prove that “(1) Defendant is a ‘responsible party,’3 (2) for

the ‘facility,’ (3) from which oil was discharged, or from which there was a

substantial threat of discharge, (4) ‘into or upon the navigable waters or adjoining

shorelines,’ and (5) that the discharge resulted in ‘removal costs and damages.’”

United States v. Viking Resources, Inc., 607 F. Supp. 2d 808, 815 (S.D. Tex. 2009)

(quoting 33 U.S.C. § 2702(a)). The central dispute is whether “oil” within the

statutory definition of the OPA was discharged from the facility.

       The OPA defines “oil” as:

       oil of any kind or in any form, including petroleum, fuel oil, sludge, oil
       refuse, and oil mixed with wastes other than dredged spoil, but does not

3
  The OPA defines a responsible party as the owner or operator of a facility. 33 U.S.C.
§ 2701(32)(B). Plaintiffs assert that Defendant meets the statutory definition of a responsible party.
ECF No. 410 at 9, 24. Defendant does not dispute that it is the owner of the facility that caused the
spill. Instead, it contends that since the USCG did not designate a source of the spill, it is not a
responsible party under the OPA and, therefore, Plaintiffs have no private right of action under the
OPA. ECF No. 395 at 19-25. The private right of action is addressed in the next section.
                                                  9
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 10 of 28




      include any substance which is specifically listed or designated as a
      hazardous substance under subparagraphs (A) through (F) of section
      101(14) of the Comprehensive Environmental Response,
      Compensation, and Liability Act [(CERCLA)] (42 U.S.C. 9601) and
      which is subject to the provisions of that Act[.]

33 U.S.C. § 2701(23). Known as the “hazardous substance” exception, the definition

of “oil” in the OPA excludes substances covered by CERCLA.

      As a threshold issue, the parties disagree over whether mixed spills,

containing both oil and CERCLA-regulated hazardous substances, fit within the

meaning of “oil” and thus fall within the coverage of the OPA. Defendant ITC argues

that mixed spills are the exclusive domain of CERCLA, based on the text of both

statutes, legislative history, and agency guidance. ECF No. 395 at 8-17. Plaintiffs,

on the other hand, argue that both CERCLA and the OPA can equally apply to mixed

spills, and that violation of CERCLA does not remove OPA liability. ECF No. 410

at 11-19.

      Whether CERCLA and the OPA both apply to a mixed spill is a question of

first impression for the Court.

      1. The Oil Pollution Act does not apply to spills containing a mixture of oil
         and CERCLA-regulated hazardous substances.

      In a statutory construction case, the inquiry “begins with the language of the

statute, and, in the absence of ambiguity, often ends there.” In re Deepwater

Horizon, 745 F.3d 157, 173 (5th Cir. 2014) (internal citation omitted). However,

neither party contends that a spill containing both oil and CERCLA-regulated

                                        10
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 11 of 28




hazardous substances fits within a plain language reading of the statutory definition

of “oil.”

       Yet, the language of the statute is not the only tool at the Court’s disposal. “To

determine the meaning of a statute, ‘we look not only to the particular statutory

language, but to the design of the statute as a whole and to its object and policy.’”

Buffalo Marine Servs., Inc. v. United States, 663 F.3d 750, 757 (5th Cir. 2011)

(quoting Crandon v. United States, 494 U.S. 152, 158 (1990)). Due to their

“common purposes and shared history,” courts have often looked to CERCLA to

understand the scope of the OPA. Id.; see also United States v. Nature’s Way Marine,

L.L.C., 904 F.3d 416, 420-21 (5th Cir. 2018); In re Settoon Towing, L.L.C., 859 F.3d

340, 349-50 (5th Cir. 2017).

       Congress intended the OPA “to provide a comprehensive regulatory and

liability scheme governing all forms of petroleum pollution affecting the navigable

waters of the United States, to the extent they are not covered by [CERCLA].” Avitts

v. Amoco Prod. Co., 840 F. Supp. 1116, 1121 (S.D. Tex. 1994), vacated on other

grounds by 53 F.3d 690 (5th Cir. 1995). As Representative Stangeland explained,

“The conferees have defined the term ‘oil’ to clarify that the term is mutually

exclusive from hazardous substances subject to regulation under [CERCLA]. In fact,

the conferees have focused on oil spills rather than hazardous substances or

hazardous materials spills throughout development of the legislation.” 136 CONG.


                                           11
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 12 of 28




REC. H6933-02 (daily ed. Aug. 3, 1990) (statement of Rep. Stangeland) (emphasis

added). This is because there was to be “no overlap in the liability provisions of

CERCLA and the Oil Pollution Act.” 136 CONG. REC. H6210-03 (daily ed. Aug. 1,

1990) (Joint Explanatory Statement of the Committee of Conference).

      In 1980, Congress enacted CERCLA “to promote the timely cleanup of

hazardous waste sites and to ensure that the costs of such cleanup efforts [are] borne

by those responsible for the contamination.” Atlantic Richfield Co. v. Christian, 140

S. Ct. 1335, 1345 (2020) (alteration in original) (quoting CTS Corp. v. Waldburger,

573 U.S. 1, 4 (2014)). The EPA was charged with managing CERCLA. CERCLA

imposes liability on parties for damages stemming from a release or threatened

release of a “hazardous substance.” 42 U.S.C. § 9607(a). Notably, several courts

have held that “when a mixture or waste solution contains hazardous substances, that

mixture is itself hazardous for purposes of determining CERCLA liability” and that

“[l]iability under CERCLA depends only on the presence in any form of listed

hazardous substances.” B.F. Goodrich Co. v. Murtha, 958 F.2d 1192, 1201 (2d Cir.

1992); see also Amoco Oil Co. v. Borden, Inc., 889 F.2d 664, 669 (5th Cir. 1989)

(“The plain statutory language fails to impose any quantitative requirement on the

term hazardous substance and we decline to imply that any is necessary.”); Eagle-

Picher Indus., Inc. v. U.S. Envtl. Prot. Agency, 759 F.2d 922, 930-31 (D.C. Cir.

1985) (EPA acted fully within its power when it construed as “hazardous


                                         12
    Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 13 of 28




substances” petitioner’s mining wastes and fly ash). The CERCLA definition of

“hazardous substance,” however, includes a specific “petroleum exception,”

excluding: “petroleum, including crude oil or any fraction thereof which is not

otherwise specifically listed or designated as a hazardous substance . . . natural gas,

natural gas liquids, liquified natural gas, or synthetic gas usable for fuel (or mixtures

of natural gas and such synthetic gas).” 42 U.S.C. § 9601(14).

       From its inception the “petroleum exception” was read narrowly to only

exclude spills consisting of strictly oil. “Under section 2(b)(13), petroleum,

including crude oil and including fractions of crude oil which are not otherwise

specifically listed or designated as hazardous substances . . . is excluded from the

definition of a hazardous substance. The reported bill does not cover spills or other

releases strictly of oil.” S. REP. NO. 96-848, at 28 (1980).

       The EPA’s subsequent interpretation confirms that the “petroleum exception”

continued to be understood in this way. If a CERCLA-regulated hazardous substance

present in a spill of oil is “not normally found in refined petroleum fractions or

present at levels which exceed those normally found in such fractions,” the substance

is not within the “petroleum exception” and still subject to CERCLA.4 U.S. ENVTL.


4
  Plaintiffs argue that reliance on the 1987 EPA Office of General Counsel’s interpretation of
CERCLA’s “petroleum exception” is misplaced because the memorandum pre-dates the
enactment of the OPA by three years. ECF No. 410 at 14-16. Plaintiffs contend that after the
enactment of the OPA, the same oil spill already covered by CERCLA would be subject to OPA
liability as well. Id. at 15. However, Plaintiffs’ argument is flawed. As explained further below,
the legislative history of the OPA establishes that Congress was aware of the EPA’s narrow
                                               13
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 14 of 28




PROT. AGENCY, OFFICE        OF   GEN. COUNSEL, SCOPE        OF   THE CERCLA PETROLEUM

EXCLUSION UNDER SECTIONS 101(14) AND 104(A)(2) (1987); see also In re Oil Spill

by the Oil Rig Deepwater Horizon in the Gulf of Mexico, on April 20, 2010, Nos.

10-2454,10-1768, 2015 WL 5363039, at *5 (E.D. La. Sept. 14, 2015) (citing

Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, 467 U.S. 837, 842-45 (1984)

(deferring to 1987 EPA Office of General Counsel’s “reasonable interpretation” of

petroleum exclusion)). Thus, at the enactment of the OPA, it was understood that

mixed spills containing both oil and CERCLA-regulated hazardous substances did

not fall under the “petroleum exception” but were instead covered under the

definition of “hazardous substances” in CERCLA.

       The OPA’s “hazardous substance” exception is a reference back to the scope

of coverage of CERCLA. “[W]here, as here, Congress adopts a new law

incorporating sections of a prior law, Congress normally can be presumed to have

had knowledge of the interpretation given to the incorporated law, at least insofar as

it affects the new statute.” Collins v. Mnuchin, 938 F.3d 553, 570 (5th Cir. 2019)

(quoting Lorillard v. Pons, 434 U.S. 575, 581 (1978)). Since Congress enacted the

OPA to fill in the gap left by CERCLA’s “petroleum exception,” the Court can infer

that the OPA’s “hazardous substances” exception should be read so that the



interpretation of the “petroleum exception” when enacting the OPA and crafted the OPA to fill in
the gap left by the “petroleum exception.” Moreover, Congress and several courts provide that the
OPA was designed to dovetail and not overlap with CERCLA.
                                               14
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 15 of 28




definition of “oil” does not include any substance understood to be within the scope

of CERCLA’s definition of “hazardous substances.” See, e.g., Avitts v. Amoco Prod.

Co., 840 F. Supp. 1116, 1121 (S.D. Tex. 1994) (“The OPA provides a

comprehensive regulatory and liability scheme governing all forms of petroleum

pollution affecting the navigable waters of the United States, to the extent they are

not covered by [CERCLA].”); accord Sun Pipe Line Co. v. Conewago Contractors,

Inc., No. 4:CV-93-1995, 1994 WL 539326, at *11 (M.D. Pa. Aug. 22, 1994) (“The

OPA was written to dovetail with preexisting federal legislation, specially, with

[CERCLA] and the Clean Water Act.”). Thus, since at the enactment of the OPA the

scope of CERCLA’s definition of “hazardous substances” already included mixed

spills, the Court can infer that when Congress drafted the OPA, it did not intend to

include mixed spills in the definition of “oil” under the OPA.

      In contrast, Plaintiffs argue that since the structure of the OPA’s “hazardous

substance exception” is similar to CERCLA’s “petroleum exception,” the rules of

statutory interpretation dictate that the “hazardous substance” exception should be

read narrowly as well, to leave space for both statutes to apply to mixed spills. ECF

No. 410 at 13. However, while Plaintiffs are correct that similar statutes should be

read consistently, see, e.g., Morales v. TWA, Inc., 504 U.S. 374, 384-85 (1992), that

general rule “only makes sense when the word or phrase being interpreted has

acquired special, non-literal significance as a legal term of art.” Boca Ciega Hotel,


                                         15
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 16 of 28




Inc. v. Bouchard Transp. Co., 51 F.3d 235, 240 (5th Cir. 1995) (citing Molzof v.

United States, 502 U.S. 301, 307-309 (1992)). Plaintiffs have not identified to the

Court any word or phrase in the “hazardous substance exception” which has become

a legal term of art.

       Moreover, Plaintiffs cite POM Wonderful L.L.C. v. Coca-Cola Co. in support

of their argument that holding that Plaintiffs cannot bring suit under the OPA would

mean that CERCLA precludes an OPA private right of action. 573 U.S. 102 (2014).

In POM, the Supreme Court held that the Federal Food, Drug, and Cosmetic Act

(“FDCA”) does not preclude a private Lanham Act claim because, among other

things, “when two statutes complement each other, it would show disregard for the

congressional design to hold that Congress nonetheless intended one federal statute

to preclude the operation of the other.” Id. at 115. However, POM is inapplicable in

this matter. Unlike the FDCA and the Lanham Act, which both touch the same issue

– food and beverage labelling – CERCLA and the OPA address two distinct sets of

facts: spills of “hazardous substances” and spills of “oil,” respectively. Plaintiffs are

unable to bring their OPA claim in this matter not because CERCLA precludes it,

but rather because the spill at issue is not within the scope of the OPA’s definition

of “oil.”

       Plaintiffs also cite United States v. English as an example of a case in which

both CERCLA and the OPA applied to the same spill. No. CV00-00016ACKBMK,


                                           16
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 17 of 28




2001 WL 940946, at *5-*7 (D. Haw. Mar. 28, 2011). The key difference, however,

between English and this matter is that English involved spills that were segregated.

One of the spills involved leakage of oil into the navigable waters as well as free

floating petroleum in the vessel. The other spill involved hazardous substances

contained in 55-gallon drums in a separate part of the vessel from the oil spill.

CERCLA applied to the hazardous substance clean up and the OPA applied to the

oil clean up.

      The parties do not dispute that the discharge in the Houston Ship Channel was

a mixture of oil and other hazardous substances that either had leaked from the tanks

or were used to put out the fire. See Memorandum from William Grawe, Director,

NPFC, to Maarten Overbeek, NPFC, Fin. Mgmt. (Dec. 3, 2020). Compare ECF No.

395 at 17 (“ITC’s tank farm discharged a mixture of oil and multiple CERCLA-

regulated substances into waterways[.]”), with ECF No. 410 at 11 (“The fact that

ITC also discharged CERCLA-listed hazardous substances that allegedly mixed

with the oil . . . .”). No evidence established that the mixed spill was separable into

its distinct hazardous substance and oil parts. In fact, the only evidence, the pictures

of the spill, suggests the contrary is true. ECF No. 1 at 8, Case No. 4:20-cv-1387

(citing Field Report For Airborne Data Collected in Support of US EPA Region 6

Intercontinental    Terminals     Company       LLC     Fire    (Mar.     23,    2019),

https://response.epa.gov/sites/14150/files/ASPECT%20report%20ITC%2023%20


                                          17
    Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 18 of 28




March%202019%20fina.pdf); ECF No. 1 at 8, Case No. 4:20-cv-1843 (same); ECF

No. 1 at 8, Case No. 4:20-cv-1867 (same); ECF No. 1 at 8, Case No. 4:20-cv-1930

(same).

       2. The spill in the Houston Ship Channel contained a “so commingled”
          mixture of oil and CERCLA-regulated hazardous substances.

       In support of its motion, Defendant points to the determination by EPA and

USCG that the spill in the Houston Ship Channel was a CERCLA hazardous product.

ECF No. 395 at 17-18. Defendant argues that this determination excludes the spill

from the definition of “oil” under the OPA, and without a discharge of “oil,” there

can be no OPA liability. Id. at 18.

       Plaintiffs argue that the Court’s inquiry should instead end with the text of the

OPA. ECF No. 410 at 8-10. Plaintiffs contend that the OPA is unambiguous in its

coverage of the discharge in question. They argue that the OPA imposes strict

liability on “responsible parties” for removal costs and damages associated with oil

spills in navigable waters; ITC is the responsible party as the owner and operator of

the Deer Park facility, which discharged hundreds of thousands of barrels of oil into

the Houston Ship Channel; and the discharge resulted in the closure of the Houston

Ship Channel and damages to the Plaintiffs. ECF No. 410 at 7-11.5

5
  Plaintiffs have the burden of pleading sufficient facts in their complaints to establish ITC’s
liability under the OPA. Plaintiffs must allege facts that indicate that the spill in the Houston Ship
Channel was “oil” within the statutory definition. See United States v. Nature’s Way Marine,
L.L.C., 904 F.3d 416, 420 (5th Cir. 2018) (“33 U.S.C. § 2702(a) establishes that each ‘responsible
party’ shall be liable for the removal costs and damages when oil is discharged into navigable
                                                 18
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 19 of 28




       The parties do not dispute that on March 22, 2019, 470,000 to 523,000 barrels

of a mixture of fire water, firefighting aqueous film forming foams, and various

petrochemical products were released into the waterways adjacent to ITC’s Deer

Park facility. ECF No. 395 at 4; ECF No. 410 at 4-5. Plaintiffs call into question the

make-up of the spill in the Houston Ship Channel, alleging that OPA products

composed 88% of all chemicals discharged by volume and that the remaining

hazardous substances might be indigenous to oil and thus covered under the OPA or

simply not present in the Houston Ship Channel. ECF No. 410 at 6-7. Specifically,

Plaintiffs suppose that ITC’s toluene tank remained intact and did not leak into the

spill, the firefighting foam did not actually contain a CERCLA-regulated hazardous

substance, and other petrochemicals were indigenous to the oil and thus do not count

as “hazardous substances” based on CERCLA’s “petroleum exception.” ECF No.

410 at 6. In support of their argument Plaintiffs point to the Harris County Fire

Marshal’s Office Final report, which stated and provided aerial photos that the

toluene tank was upright and undistorted. JIM HARGRAVES, HARRIS CTY. FIRE

MARSHAL’S OFFICE, FINAL REPORT 150-51 (2019). Plaintiffs also allege that

Defendant failed to carry its initial burden in its motion for summary judgment to

demonstrate that there is an absence of a genuine issue of material fact on the




waters or onto adjoining shorelines.”). This includes showing that the substance is not a “hazardous
substance” under CERCLA. See 33 U.S.C. § 2701(23).
                                                19
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 20 of 28




CERCLA status of firefighting foam and other chemicals named in its motion. ECF

No. 410 at 6. Plaintiffs further consider in a footnote that the spilled xylene could

have burned and/or migrated to the Houston Ship Channel and thus was not

commingled with the other substances. ECF No. 410 at 7 n.13.

      However, as the non-movant, Plaintiffs must do more than show that there is

“some metaphysical doubt as to the material facts,” and their burden is not met by

“unsubstantiated assertions.” Salazar-Limon, 826 F.3d 272, 277 (5th Cir. 2016)

(quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)). Plaintiffs

must “adduce admissible evidence which creates a fact issue concerning the

existence of every essential component of that party’s case.” Terry v. Chicago

Bridge & Iron Co., 283 F. Supp. 3d 601, 605 (S.D. Tex. 2017) (quoting Thomas v.

Price, 975 F.2d 231, 235 (5th Cir. 1992)). Therefore, even when “view[ing] the

evidence in the light most favorable to the non-movant and draw[ing] all reasonable

inferences in the non-movant’s favor,” Brewer v. Hayne, 860 F.3d 819, 822 (5th Cir.

2017) (citing Scott v. Harris, 550 U.S. 372, 378 (2007)), and accepting that there

may be a genuine issue of material fact as to several of the spill composition-related

issues Plaintiffs raised, the Court cannot accept Plaintiffs’ argument that xylene was

not present in the Houston Ship Channel. Defendant satisfied its initial burden by

citing to conclusions the EPA and USCG reached based on sampling the TCEQ

conducted that found the existence of CERCLA-regulated hazardous substances,


                                         20
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 21 of 28




including xylene, in the adjacent ditch to the containment wall that ultimately led

into the Houston Ship Channel. ECF No. 395 at 5. Plaintiffs, on the other hand, cite

to nothing in support of their speculation that the xylene may not have reached the

Houston Ship Channel. What the Court is left with then is a discharge in the Houston

Ship Channel that consisted of a mixture of oil and at least one undisputed CERCLA-

regulated hazardous substance – xylene. This alone is sufficient for Defendant’s

burden on summary judgment showing that the spill did not come within the OPA’s

definition of oil because of the presence of CERCLA hazardous substances.

      Plaintiffs attempt to create an issue of material fact sufficient to overcome a

motion for summary judgment by contending in a single sentence that Defendant

failed to establish that the spill in the Houston Ship Channel was “so commingled”

such that its oil and CERCLA-regulated hazardous substance parts could not be

separated. ECF No. 410 at 20. Plaintiffs’ briefing is insufficient to address this issue

or meet its burden of creating a fact issue. Magee v. Life Ins. Co. of N. Am., 261 F.

Supp. 2d 738, 748 n.10 (S.D. Tex. 2003) (“[F]ailure to brief an argument in the

district court waives that argument in that court.”).

      Moreover, according to the two agencies that administer CERCLA and the

OPA, the EPA and the USCG, mixed spills that are “so commingled” should be

addressed under CERCLA, and not the OPA. See U.S. COAST GUARD, NAT’L

POLLUTION FUNDS CTR., OIL SPILL LIABILITY TRUST FUND (OSTLF) FUNDING FOR


                                          21
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 22 of 28




OIL SPILLS (2006) (“If the substances become so-comingled that they cannot be

separated, [CERCLA] Superfund is used to clean the spill.”); U.S. ENVTL. PROT.

AGENCY, OFFICE      OF   GEN. COUNSEL, SCOPE        OF   THE CERCLA PETROLEUM

EXCLUSION UNDER SECTIONS 101(14)          AND   104(A)(2) (1987) (“If the hazardous

substance and the petroleum product are so commingled that, as a practical matter,

they cannot be separated, then the entire oil spill would come under CERCLA’s

jurisdiction.”).

       Contrary to Plaintiffs’ single sentence argument, Defendant carried its burden

of showing the absence of a genuine dispute of material fact on the “so commingled”

nature of the discharge because there is no dispute that the EPA and USCG addressed

the spill in the Houston Ship Channel under CERCLA, rather than the OPA.

Compare ECF No. 395 at 4-6 (describing joint determination to proceed with

cleanup under CERCLA instead of OPA), with ECF No. 410 at 18 (noting EPA’s

invocation of CERCLA). Since the EPA and USCG are aware of and charged with

abiding by their own rules and regulations, Richardson v. Joslin, 501 F.3d 415, 418

(5th Cir. 2007) (“[A]n agency must abide by its own regulations.”), the Court can

infer that the spill was “so commingled” that it could not be separated into its oil and

CERCLA-regulated hazardous substance parts. Based on internal USCG guidance

for the management of oil spills, the USCG would not have determined that the spill

fell under CERCLA, had the spill not been “so commingled.” See U.S. COAST


                                          22
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 23 of 28




GUARD, NAT’L POLLUTION FUNDS CTR., OIL SPILL LIABILITY TRUST FUND (OSTLF)

FUNDING FOR OIL SPILLS (2006) (“If the substances become so co-mingled that they

cannot be separated, Superfund [under CERCLA] is used to clean the spill.”).

      The determination by the EPA and USCG that the spill in the Houston Ship

Channel was a CERCLA incident is entitled to deference under Skidmore v. Swift &

Co., 323 U.S. 134 (1944); see also Lopez Ventura v. Sessions, 907 F.3d 306 (5th Cir.

2018) (agency interpretations that lack the force of law are entitled to Skidmore

deference). Skidmore deference accords “weight” to an agency’s judgment

depending on “the thoroughness evident in [the agency’s] consideration, the validity

of its reasoning, its consistency with earlier and later pronouncements, and all those

factors which give it power to persuade, if lacking power to control.” Envtl. Integrity

Project v. U.S. Envtl. Prot. Agency, 969 F.3d 529, 540 (5th Cir. 2020) (quoting

Dhuka v. Holder, 716 F.3d 149, 156 (5th Cir. 2013)). In applying Skidmore, the

Court ultimately asks whether the interpretation of the OPA in this determination is

“persuasive.” Id. at 541. As explained above, an interpretation of the OPA that places

mixed spills outside of the definition of “oil” accords well with the design, purpose,

and legislative history of the OPA. Moreover, the EPA and USCG have consistently

held that “so commingled” spills of oil and CERCLA-regulated hazardous

substances fall under CERCLA rather than the OPA. See U.S. COAST GUARD, NAT’L

POLLUTION FUNDS CTR., OIL SPILL LIABILITY TRUST FUND (OSTLF) FUNDING FOR


                                          23
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 24 of 28




OIL SPILLS (2006); U.S. ENVTL. PROT. AGENCY, OFFICE OF GEN. COUNSEL, SCOPE OF

THE CERCLA PETROLEUM EXCLUSION UNDER SECTIONS 101(14)                 AND   104(A)(2)

(1987).

      In short, the motion for summary judgment should be granted because

Defendant carried its burden by establishing that the spill in the Houston Ship

Channel is not “oil” as defined in the OPA. Mixtures of both oil and CERCLA-

regulated hazardous substances do not fit within the definition of “oil” either as the

statute is written or as the term was conceived by Congress. Since “oil” under the

OPA serves to fill in the gap left by the definition of “hazardous substances” under

CERCLA and its corresponding “petroleum exception,” and the OPA and CERCLA

are mutually exclusive of each other, a substance that falls under CERCLA cannot

also invoke liability under the OPA. At the time of the enactment of the OPA, it was

understood that mixed spills fell within the scope of CERCLA’s definition of

“hazardous substances.” Moreover, there is no genuine dispute of material fact that

the spill in the Houston Ship Channel contained oil and at least one CERCLA-

regulated hazardous substance. Plaintiffs must do more than speculate as to the

composition of the spill. Instead, the Court defers to the determination by the EPA

and USCG that the mixture in the Houston Ship Channel was “so commingled” as

to prevent separation of its oil and CERCLA-regulated hazardous substance parts.




                                         24
    Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 25 of 28




    C. Court declines to address whether Plaintiffs have a private right of action
       against ITC.

       Even assuming the Oil Pollution Act applied to the discharge in the Houston

Ship Channel, Defendant argues that Plaintiffs lack a private right of action under

the OPA because the USCG did not designate ITC as the “responsible party.” ECF

No. 395 at 19-25. Defendant contends that USCG’s decision not to designate ITC as

a “responsible party” makes proper compliance with the presentment requirement

impossible because, based on the text and structure of the OPA, designation of a

“responsible party” is a condition precedent to claim presentment.6

       Plaintiffs counter that for a party to be strictly liable under the OPA, it must

only fit the statutory definition of “responsible party,” and that the USCG is not

required to make any designation to establish liability under the OPA. ECF No. 410

at 24-25.

       Because the Court finds that the OPA does not cover the spill in the Houston

Ship Channel, the Court declines to address whether Defendant ITC is a “responsible

party” as defined by the OPA and whether Plaintiffs have a private right of action



6
  The OPA outlines specific procedures that claimants must follow before filing suit in court to
recover damages. Section 2713(a) provides: “Except as provided in subsection (b), all claims for
removal costs or damages shall be presented first to the responsible party or guarantor of the source
designated under section 2714(a) of this title.” 33 U.S.C. § 2713(a); see also 33 U.S.C. § 2714(a).
Presentment of claims to the “responsible party” is a “mandatory condition precedent barring all
OPA claims unless and until a claimant has presented her claims in compliance with § 2713(a).”
Nguyen v. Am. Commercial Lines, L.L.C., 805 F.3d 134, 139 (5th Cir. 2015).


                                                 25
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 26 of 28




against ITC as an alternative grounds for summary judgment. See, e.g., McNickles

v. Thaler, No. H-10-3493, 2012 WL 568069, 2012 WL 568069, at *5 (S.D. Tex.

Feb. 21, 2012) (declining to address alternative summary judgment ground because

respondent was already entitled to summary judgment).

                                CONCLUSION

      Therefore, the Court RECOMMENDS that:

         1. Defendant’s Motion for Partial Summary Judgment Regarding Claims

            Under the OPA, ECF No. 395, should be GRANTED.

         2. The following Plaintiffs’ cases that assert only OPA claims against ITC

            should be DISMISSED WITH PREJUDICE:

                a. Texas Aromatics LP v. Intercontinental Terminals Company
                   LLC, Case No. 4:20-cv-1387;

                b. Rio Energy International, Inc. v. Intercontinental Terminals
                   Company LLC, Case No. 4:20-cv-1843;

                c. Gunvor USA LLC v. Intercontinental Terminals Company LLC,
                   Case No. 4:20-cv-1867;

                d. Castleton Commodities Merchant Trading L.P. and Castleton
                   Commodities Merchant Asia Co. PTE. Ltd. v. Intercontinental
                   Terminals Company LLC, Case No. 4:20-cv-1930; and

                e. Petredec Trading (U.S.), Inc. v. Intercontinental Terminals
                   Company LLC, Case No. 4:21-cv-846.

         3. The following Plaintiffs’ cases that assert other claims as well as OPA

            claims, the OPA claims should be DISMISSED:



                                       26
   Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 27 of 28




                a. GTM International LLC v. Intercontinental Terminals Company
                   LLC, et al., 4:19-cv-1460;

                b. Charlotte Owners Inc. v. Intercontinental Terminals Company
                   LLC, et al., 4:19-cv-1460;

                c. Waterways Tankers Inc. v. Intercontinental Terminals Company
                   LLC, et al., 4:19-cv-1460;

                d. Petrochem Transport, Inc. v. Intercontinental Terminals
                   Company LLC, et al., Case Number 4:20-cv-36;

                e. United Seafood, et al. v. Intercontinental Terminals Company
                   LLC, et al., Case Number 4:20-cv-1714;

                f. Hyundai Marine Fire Insurance v. Intercontinental Terminals
                   Company LLC, Case Number 4:21-cv-497;

                g. AET Inc. Ltd. v. Intercontinental Terminals Company, LLC,
                   Case Number 4:21-cv-825;

                h. Clean Harbors Deer Park, LLC v. Intercontinental Terminals
                   Company, LLC, Case Number 4:21-cv-1105;

                i. O’Rourke Marine Services, LLC v. Intercontinental Terminals
                   Company LLC, Case Number 4:21-cv-1200;

                j. SASOL Chemicals North America LLC, et al. v. Intercontinental
                   Terminals Company LLC, et al., 4:21-cv-1251; and

                k. INEOS USA LLC v. Intercontinental Terminals Company LLC,
                   et al., 4:21-cv-1254.

      The parties have fourteen days from service of this Report and

Recommendation to file written objections. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b). Failure to file timely objections will preclude appellate review of

factual findings and legal conclusions, except for plain error. Ortiz v. City of San

Antonio Fire Dep’t, 806 F.3d 822, 825 (5th Cir. 2015).

                                        27
Case 4:19-cv-01460 Document 890 Filed on 07/02/21 in TXSD Page 28 of 28




  Signed on July 2, 2021, at Houston, Texas.


                              ____________________________
                                 Dena Hanovice Palermo
                               United States Magistrate Judge




                                   28
